of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date number info release date conex-115539-09 uil the honorable michael castle u s house of representatives washington dc dear mr castle i am responding to your letter of date asking that we provide direction on how we plan to interpret section of the american_recovery_and_reinvestment_act_of_2009 arra this section provides an additional deduction for state or local sales or excise_tax imposed on the purchase of a qualified motor_vehicle we try to provide timely guidance on new legislation that affects taxpayers we understand that this guidance is necessary for taxpayers to take full advantage of tax benefits the congress intended as reflected in the colloquy you referenced in your letter section is intended to encourage americans to purchase new automobiles and thus stimulate the american automotive industry i assure you that we are working diligently to provide guidance on all arra provisions that require it if you have any questions please call me or -----------------------at -------------------- sincerely christopher f kane chief branch income_tax and accounting
